Exhibit 10.72

July 19, 2007

Irvine Sensors Corporation

3001 Red Hill Avenue

Costa Mesa, CA 92626

Attn: John J. Stuart, Jr.

Fax No.: (714) 444-8773

Gentlemen:

Reference is made to those certain Series 1 Senior Subordinated Secured
Convertible Notes dated December 30, 2005 and Series 2 Senior Subordinated
Secured Convertible Notes dated December 30, 2005 (collectively, the “Notes”)
issued by Irvine Sensors Corporation, a Delaware corporation (the “Issuer”). The
Notes originally were issued pursuant to that certain Securities Purchase
Agreement dated as of December 30, 2005 (as amended, supplemented or restated
from time to time, the “Purchase Agreement”) among the Issuer and the purchasers
named therein, and the Notes subsequently were assigned by the original holders
of the Notes to the undersigned holders pursuant to that certain Assignment of
Series 1 and Series 2 Senior Subordinated Secured Convertible Notes, dated
December 29, 2006, and Addendum thereto. Capitalized terms used but not defined
herein shall have the respective meanings given to such terms in the Purchase
Agreement. This letter amends and supercedes our letter to you dated March 30,
2007.

Pursuant to Section 2(f) of the Notes, each undersigned holder of the Notes
hereby elects to defer, until the fifth Trading Day after the date the
Securities and Exchange Commission declares effective the Issuer’s Registration
Statement on Form S-1 originally filed on February 7, 2007, the interest
payments due prior to such date under its respective Notes. The foregoing
notwithstanding, either or both of the undersigned holders may, at any time upon
not less than five (5) Trading Days prior written notice to the Issuer, demand
payment of such interest payments as set forth in the Notes.

Sincerely,

 

LONGVIEW FUND, LP   By:  

/s/ S. Michael Rudolph

  Name:   S. Michael Rudolph   Title:   CFO – Investment Adviser   ALPHA CAPITAL
ANSTALT   By:  

/s/ Konrad Ackermann

  Name:   Konrad Ackermann   Title:   Director  



--------------------------------------------------------------------------------

cc:   Dorsey & Whitney LLP   38 Technology Drive   Irvine, CA 92618   Attn:
Ellen Bancroft, Esq.   Fax No.: (949) 932-3601

 

2